Citation Nr: 1714274	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD), from September 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO, inter alia, granted service connection for CAD, status post bypass with scar, and assigned  a 100 percent rating from May 21, 2010, and a 30 percent rating from September 1, 2010.  In March 2011, the Veteran filed a notice of disagreement (NOD) as to the initial rating of 30 percent assigned from September 1, 2010.  The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.  In April 2014, the RO issued a supplemental SOC (SSOC), continuing to deny the Veteran's claim for a higher initial rating for CAD, from September 1, 2010.

As the Veteran disagreed with an initial rating assigned following the award of service connection for CAD, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability, excludling the periof during which the 100 percent rating was in effect.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal his claim for a higher initial rating for CAD, from September 1, 2010.  See November 2016 Board Hearing Transcript (Transcript), pp. 3-4.  Therefore, this claim is being formally dismissed, below.

As regards the matter of representation, the Veteran was previously represented by the Massachusetts Department of Veterans' Services (as reflected in a March 2016 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative), but in November 2016, he appointed Disabled American Veterans (as reflected in a November 2016 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  The Board recognizes the change in representation.

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

As a final preliminary matter, the Board notes that during the November 2016 Board hearing, the Veteran's representative requested that a current rating schedule be mailed to the Veteran.  See Transcript, pp. 4-5.  The requested rating schedule has not yet been provided.  Accordingly, this matter is referred to the AOJ for appropriate action, to specifically include mailing a copy of the requested rating schedule to the Veteran.


FINDING OF FACT

In November 2016, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claim for a higher initial rating for CAD, from September 1, 2010.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 30 percent for CAD, from September 1, 2010, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

As noted above, during the November 2016 Board hearing, the Veteran withdrew from appeal his claim for an initial rating in excess of 30 percent for CAD, from September 1, 2010.  See Transcript, pp. 3-4.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


